          Case 1:19-cv-01466-NONE-SKO Document 91 Filed 02/17/21 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AUDREY B. HEMESATH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Defendants
 6
   CURTIS LEE MORRISON (SBN 321106)
 7 The Law Office of Rafael Ureña
   925 N. La Brea, 4th Floor
 8
   Los Angeles, California 90038
 9 Office: (703) 989-4424
   Email: curtis@curtismorrisonlaw.com
10 Attorney for Plaintiffs

11
                                 IN THE UNITED STATES DISTRICT COURT
12
                                    EASTERN DISTRICT OF CALIFORNIA
13

14   SEYED AMIN SAM MOTAGHEDI,                           CASE NO. 1:19-CV-1466 NONE SKO
15                                Plaintiff,             JOINT STATUS REPORT
16                          v.
17   ANTONY BLINKEN, et al.,
18                                Defendants.
19
20          Plaintiffs state that they brought this action under the Administrative Procedure Act and the
21 Mandamus Act seeking to enjoin the Department of State from usurping consular officer authority and

22
   discretion to adjudicate plaintiffs' waiver adjudication under Presidential Proclamation 9645, Enhancing
23
   Vetting Capabilities and Processes for Detecting Attempted Entry Into the United States by Terrorists or
24
   Other Public-Safety Threats, and to compel the resulting unreasonably delayed adjudications. The
25

26 parties filed a previous status report advising of the revocation of that Presidential Proclamation. The

27 parties now further advise that plaintiff Atarie, the sole remaining unadjudicated applicant in this

28

                                                         1
30
          Case 1:19-cv-01466-NONE-SKO Document 91 Filed 02/17/21 Page 2 of 2

 1 lawsuit, has been advised by the Department of State that he may now schedule his medical

 2 examination. He is expected to travel to Turkey for that purpose shortly.

 3
             During the litigation in this case, some plaintiffs’ applications were adjudicated under a different
 4
     Presidential Proclamation, PP 10014, related to the coronavirus pandemic. The Department of State
 5
     advises that the new Administration is actively reviewing the restrictions imposed by Presidential
 6

 7 Proclamation 10014, issued by then-President Trump. The government will provide an update to the

 8 court as soon as a decision is taken on whether to rescind the Proclamation.

 9           For these reasons, the parties propose to file a further status report with the Court by March 5,
10
     2021.
11

12

13
      Dated: February 12, 2021                                MCGREGOR W. SCOTT
14                                                            United States Attorney

15
                                                       By: /s/ AUDREY B. HEMESATH
16                                                         AUDREY B. HEMESATH
                                                           Assistant United States Attorney
17
                                                        By: /s/ CURTIS LEE MORRISON
18                                                          CURTIS LEE MORRISON
                                                            The Law Office of Rafael Ureña
19                                                          Attorney for the Plaintiffs
20
                                                       ORDER
21
                    The parties shall file a further status report by March 5, 2021.
22
     IT IS SO ORDERED.
23

24      Dated:     February 16, 2021
                                                        UNITED STATES DISTRICT JUDGE
25

26

27

28

                                                          2
30
